Citation Nr: 1724304	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  10-11 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher disability rating for left knee chondromalacia, with medial meniscus tear and abnormal anterior cruciate ligament, currently rated as 20 percent disabled based on limitation of extension, and as 10 percent disabled based on arthritis with painful, limited motion.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from November 2002 to May 2005.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A notice of disagreement was received in October 2009.  A statement of the case was issued in February 2010, and a VA Form 9 was received in March 2010.

In November 2013 and September 2016, the Board remanded this claim for additional development.  Unfortunately, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to an increased rating for her left knee disability.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

In the September 2016 Board Remand, the RO was instructed to afford the Veteran a VA examination to comply with Correia v. McDonald, 28 Vet. App. 158 (2016).  The examiner was instructed to include range of motion testing of the knee, to include noting the point at which pain begins, on both active and passive motion, and in weight-bearing and nonweight-bearing.

The Veteran was afforded a VA examination in September 2016; however, there is no indication in the examination report that joint testing on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing was conducted, as directed in the September 2016 Remand.  Because the September 2016 VA examination did not comply with the Board's Remand instructions, a remand is necessary to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the severity of her left knee disability.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail, to include range of motion testing, and the degree at which pain occurs.

(a) The examiner should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing, and if possible, with the range of the opposite undamaged joint.  If the left knee cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

(b) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups. 

The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

2.  After completion of the above, the RO must readjudicate the claim.

If the issue remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. 

3.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


